Citation Nr: 0534331	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  04-33 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include consideration as 
secondary to service-connected residuals of shell fragment 
wounds.

2.  Entitlement to a compensable initial rating for a 
shrapnel wound of the left hip.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 and later by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in December 2005.  At the hearing, the veteran withdrew an 
appeal of a decision regarding the rating of a shrapnel wound 
of the left side of the back.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This statute eliminated the requirement of a well-grounded 
claim, and redefined the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2004).  The intended effect of these regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that VA has not yet met its duty to assist 
under the VCAA.  The Board notes that the VCAA requires that 
VA afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. §§ 
3.309, 3.313, 3.316, or 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).

The Board finds that a VA opinion is required for proper 
evaluation of the claim for service connection for a spine 
disorder, as the foregoing regulatory criteria have been 
met.  There is medical evidence, such as a VA examination 
report, showing that the veteran has a current diagnosis of 
arthritis of the lumbar spine.  There is also evidence the 
veteran had shrapnel wounds of various areas of the body in 
service, including the left side of the back, consisting of 
the veteran's testimony and his DD 214 which reflects the 
receipt of a Purple Heart award.  He has already established 
service connection for the wound to the left back, but not 
for any arthritis of the spine.  Finally, the veteran has 
presented a private medical opinion dated in October 2002 
which indicates that the current low back and hip pain is 
"possibly" due to the old shrapnel injuries from WW II.  
The presence of such evidence triggers the VA's duty to 
afford the veteran a disability evaluation examination for 
the purpose of obtaining an opinion regarding whether there 
is a nexus between the current disability and the disease 
treated in service.  Although the veteran was afforded a VA 
examination in March 2003, the examiner did not offer an 
opinion as to whether any disorder of the spine, such as 
arthritis and degenerative disc disease, is related to the 
injury in service or to the service-connected shrapnel wound 
of the left back.  

The Board further notes that the veteran testified that his 
service-connected shrapnel wound of the left hip had 
increased in severity over the past one or two years.  Thus, 
he has indicated an increase in severity of the disorder 
since the previous examination.  Therefore, another 
examination is required to assess the current severity of the 
disorder. 

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should arrange for the appellant 
to be afforded an spine examination to 
determine the nature and etiology of any 
current spinal disorder and to determine the 
current severity of the shrapnel wound of the 
left hip.  The veteran's claims folder, 
including the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the examination.  
All tests and studies deemed appropriate 
should be performed, and all clinical 
findings should be reported in detail.  A 
complete history of the claimed disorder 
should be obtained from the appellant.  

a.  The examiner is requested to review 
the evidence contained in the claims file 
and offer an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the appellant's shrapnel wound of the 
left back in service represented the 
onset or was a cause of any currently 
found spine disorder, or whether such a 
connection to service is unlikely (i.e., 
less than a 50-50 probability).  The 
examiner should include consideration of 
the question of whether a current 
disorder of the spine was caused or 
aggravated by the service-connected shell 
fragment wound residuals of the left 
back.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

b.  The examiner should also provide an 
assessment of the current severity of the 
shrapnel wound of the left hip.  The 
examiner should record a complete 
history, all pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by this condition.  All 
motion must be documented in degrees. 
Functional impairment, and any objective 
signs reflecting such impairment should 
be documented.  As to the shell fragment 
wound residuals, the examiner should 
recognize all of the Muscle Groups 
involved, and specify the degree of 
injury to those muscle groups, as well as 
what functional abilities are affected.  
Further, the examiner should identify the 
etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of the 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  The examiner 
should indicate whether any scars 
associated with the injuries are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration, as 
well as document the size of all scars in 
square centimeters.  All opinions and 
conclusions must be supported by complete 
rationale.  The examiner should also 
attempt to differentiate between 
impairment due to the service-connected 
left hip shrapnel wound and any 
impairment of the hip which is due to 
nonservice-connected causes.

c.  A complete rationale should be 
provided for all opinions offered.  The 
examiner should indicate in the 
examination report whether the 
appellant's medical records were 
reviewed.

2.  Thereafter, the RO should adjudicate the 
appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


